Title: To James Madison from Benjamin Hawkins, 13 October 1811
From: Hawkins, Benjamin
To: Madison, James


Creek agency 13th. Octer. 1811
I have had the pleasure my Dear friend to receive your favour of the 18th July. To a man of my standing with you there was no need of the frank declaration you have made to ensure a continuance of my confidence in your political conduct and to convince me that you are invulnerable in that part where you have been so violently assailed. I had known but little of the character of Mr. Smith and that little much in his favour. As soon as I red his publication I was disgusted with the man, and with his production; It appeared to me a weak wicked and illjudged thing engendered in the basest passions and would recoil on and punish its author.
I this summer was visited by a man of genteel appearance, infirm health, without a letter of introduction who called himself Felix O’Hanlon an Irishman by birth, who had been a colonel in the spanish service afterwards a Major in that of the British which he left on the score of his religion and now one of the Commissaries for the supply of fresh provisions to the army and Navy in the West indies and southwardly on the spanish coast. He spent some weeks with me, is a man of information and of much anecdote. On leaving me for Charleston he commenced a correspondence with me on political subjects, the successor of Madison &ca. which is now carried on, a part of which is as follows. In my reply of 26 august to a letter of his of 3 or 4 pages of the 18th. July. “You say Madison aught and might be saved by genius, his very difficulties would he be advised would turn out to his honour and interest. On this subject I have to remark I think him not in the least danger. The great body who support him are the landholders, they are Republican and they will support him. The Conduct of the Exsecretary has recoiled on himself and he is fallen! fallen! fallen! into the abyss of contempt in a national point of view. However the Republicans may jar among themselves they will be in unison on great fundimental points. There is not a man in America I know better or esteem more than Mr. Madison he will act from advise and be grateful for it if his judgment is convinced not otherwise. The happiest part of my life was that in which I was associated with him under the Confederation as well as constitution of the U:S. We both well know what it is to be in the minority, as well as the respect due to the majority. We conformed to the Laws, resisted only during their passage. In the senate particularly such was my political situation that most of the great constitutional questions were settled by the Vote of Mr. Adams our President. I lived then with my political opponents on terms of friendship always believing Mr Adams an honest man and could altho opposed to him tolerate the reasons he assigned for all his Votes one excepted relative to the ratio of Representation which was negatived by General Washington.
[“]There was no such thing as men in office calumniating their own government and being apologists for the injuries done us by foreign Governments. We were then National men driving to a desirable end by different ways. We had had our Arnold brave as Cæsar as long as he remained in service and a traytor only when he deserted us. We have lately seen men holding public offices traytors to their Country and claiming the thanks or future confidence of their country for being so. I have ever been a firm admirer of our present constitution. I voted for its adoption in my native state and was five years in the senate of the United states. I think it the perfection of human wisdom, that it will last with time itself if administerd on liberal republican principles. As to Mobile I think Governor Claiborne has possession of the whole of the Country we claim, except the fort of Mobile only. If you could in this or any other line render your adopted country any service It would be well received and if you think proper to confide any thing to me on this subject or thro’ me to the Government you can do it in perfect safety.”
In his reply of the 21st septr. which embraces several topics “as to Mobile there are a variety of reasons why it aught to be saught possession of all I wish to say, on that subject is I would from my local knowledge of the spanish character and a perfect one of their language and having been in their service, More my near relative Cornet ORiley holding at this moment high situation at Havanah [have] an opportunity of settling the surrender or surprise of the fort as would cause no noise nor arouse any serious unkind feeling towards the administration. To this I would pledge myself no purchase no pay, except bare expences. You are if you think with me at liberty to communicate this to the President.
[“]In case of a War with Great Britain I have arranged a plan which would raise this Country to a height that would command the respect of the Belligerents and astonish the world to each of these statements I pledge myself in the fullest manner nor would I ought solicit that results would not justify. You know so do I, that it is not wisdom for a person who has capacity to plan or genius to direct in issue schemes of such extent and magnitude without having the advantage in some degree arising from it.”
Mr. Hambleton one of the men captured by the Spaniards near Mobile where Majr. Hargrave was taken, has with three others been liberated. He left the Havanah 21 days past and came by the way of pensacola. The Capn. of the Vessel told him there were two spanish gentlemen on bord going to adjust the surrender of Mobile to the americans. The gentlemen landed at pensacola.
The Convention with the Indians sent on to the Department of War will shew you how happily we have succeeded in the road business and for a mere trifle, considering the extent of territory thro which they are to pass and the wildness of our people. With sincere wishes for your health & happiness I am my Dear friend Your obedient servant
Benjamin Hawkins
